Exhibit 99.1 JG Gulf Coast Town Center,LLC Financial Statements as of December31, 2010 and 2009, and for Each of the Three Years in the Period Ended December31, 2010, and Independent Auditors’ Report JG GULF COAST TOWN CENTER,LLC TABLE OF CONTENTS Page INDEPENDENT AUDITORS’ REPORT 1 FINANCIAL STATEMENTS: Balance Sheets as of December31, 2010 and 2009 2 Statements of Operations for the Years Ended December31, 2010, 2009, and 2008 3 Statements of Members’ Deficit for the Years Ended December31, 2010, 2009, and 2008 4 Statements of Cash Flows for the Years Ended December31, 2010, 2009, and 2008 5 Notes to Financial Statements 6–10 INDEPENDENT AUDITORS’ REPORT To the Members of JG Gulf Coast Town Center,LLC: We have audited the accompanying balance sheets of JG Gulf Coast Town Center,LLC (the “Company”) as of December31, 2010 and 2009, and the related statements of operations, members’ deficit, and cash flows for each of the three years ended December31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of the Company as of December31, 2010 and 2009, and the results of its operations and its cash flows for each of the three years ended December31, 2010, in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP Atlanta, Georgia March 31, 2011 1 JG GULF COAST TOWN CENTER, LLC BALANCE SHEETS AS OF DECEMBER 31, 2 ASSETS REAL ESTATE ASSETS: Land $ $ Buildings, improvements, and equipment Less accumulated depreciation ) ) Real estate assets — net CASH TENANT RECEIVABLES — Net of allowance for doubtful accounts of $40,421 in 2010 and $55,997 in 2009 MORTGAGE ESCROWS DEFERRED LEASING COSTS — Net DEFERRED FINANCING COSTS — Net OTHER ASSETS TOTAL $ $ LIABILITIES AND MEMBERS’ DEFICIT MORTGAGE AND OTHER NOTES PAYABLE $ $ ACCRUED INTEREST PAYABLE ACCOUNTS PAYABLE AND OTHER ACCRUED LIABILITIES MEMBERS’ DEFICIT ) ) TOTAL $ $ See notes to financial statements. 2 JG GULF COAST TOWN CENTER, LLC STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2010, 2009, AND 2008 REVENUES: Minimum rents $ $ $ Percentage rents Other rents Tenant reimbursements Other Total revenues OPERATING EXPENSES: Property operating Depreciation and amortization Real estate taxes Maintenance and repairs Management fees Total operating expenses INCOME FROM OPERATIONS INTEREST INCOME INTEREST EXPENSE ) ) ) LOSS OF SALE OF REAL ESTATE ASSETS - - ) NET LOSS $ ) $ ) $ ) See notes to financial statements. 3 JG GULF COAST TOWN CENTER, LLC STATEMENTS OF MEMBERS’ DEFICIT FOR THE YEARS ENDED DECEMBER 31, 2010, 2009, AND 2008 BALANCE — December 31, 2007 $ ) Contributions by members Distributions to members ) Net loss ) BALANCE — December 31, 2008 ) Contributions by members Distributions to members ) Net loss ) BALANCE — December 31, 2009 ) Contributions by members Distributions to members ) Net loss ) BALANCE — December 31, 2010 $ ) See notes to financial statements. 4 JG GULF COAST TOWN CENTER, LLC STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2010, 2009, AND 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts ) Changes in operating assets and liabilities: Tenant receivables ) ) ) Other assets ) ) Accrued interest payable, accounts payable, and other accrued liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Additions to real estate assets ) ) ) (Additions) reductions to cash held in escrow ) - Additions to other assets - ) ) Additions to deferred leasing costs ) ) ) Net cash provided by (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from mortgage and other notes payable - Additions to deferred financing costs ) - ) Contributions by members Distributions to members ) ) ) Net cash provided by (used in) financing activities ) NET CHANGE IN CASH ) ) CASH — Beginning of year CASH — End of year $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest — net of capitalized interest of $0, $0, and $81,326 in 2010, 2009, and 2008, respectively $ $ $ Additions to real estate assets accrued but not yet paid $
